Exhibit 2.1 MEMBERSHIP INTEREST PURCHASE AGREEMENT BY AND AMONG THE PROVIDENCE SERVICE CORPORATION, ROSS INNOVATIVE EMPLOYMENT SOLUTIONS CORP. and MOLINA HEALTHCARE, INC. DATED AS OF SEPTEMBER 3, 2015 TABLE OF CONTENTS Page 1. MATTERS OF CONSTRUCTION; DEFINITIONS 4 Matters of Construction 4 Certain Definitions 5 2. PURCHASE AND SALE; CLOSING; PURCHASE PRICE 14 Purchase and Sale of the Interests 14 Closing 14 Closing Deliveries and Payments 14 Closing Date Estimates; Purchase Price Adjustment 15 Escrow 17 3. REPRESENTATIONS AND WARRANTIES OF THE SELLERS 17 Power and Authorization 18 Organization 18 Capitalization and Subsidiaries 19 No Violation; Approvals and Consents 20 Financial Statements, Etc 21 Assets 22 Absence of Changes 22 Taxes 22 Real Property 25 Legal Compliance 26 Company Plans 29 Intellectual Property 31 Permits 32 Environmental Matters 32 Material Contracts 32 Transactions with Affiliates 35 Litigation; Governmental Orders 35 Insurance 35 Labor Matters 36 HIPAA and Personal Data Security Compliance 37 Books and Records 38 Brokers 38 Reorganization 38 4. REPRESENTATIONS AND WARRANTIES OF BUYER 38 Organization, Power and Standing 39 Authorization 39 No Violation or Approval; Consents 39 - 1 - Availability of Funds 39 Brokers 40 Investigation 40 5. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER 40 Bring-Down of Representations and Warranties 40 Performance of Obligations 40 No Material Adverse Effect 40 Compliance Certificate 40 No Legal Restraint 41 HSR Clearance 41 Good Standing Certificates 41 Delivery of Ancillary Agreements 41 Withholding Certificates 41 Third Party Approval 41 Release of Performance Bonds Obligations 42 6. CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLERS 42 Bring-Down of Representations and Warranties 42 Performance of Obligations 42 Compliance Certificate 42 No Legal Restraint 42 HSR Clearance 42 Delivery of Ancillary Agreements 42 7. COVENANTS OF THE PARTIES 42 Access to Premises and Information 42 Conduct of Business Prior to Closing 44 Confidentiality 46 Preparation for Closing 47 Notice of Certain Events 48 Business Records 48 Conflict of Interest; Attorney-Client Privilege 49 Transfer Taxes 50 Tax Matters 50 Exclusivity 56 Further Assurances 56 Right to Seller Name and Seller Marks 56 Bonus Plan 56 Non-Competition and Non-Solicitation 57 280G Approval 58 Performance Bonds 58 Intercompany Obligations 58 Calculation of Earn-Out Amount 58 - 2 - Estoppel Certificate 58 Election of Directors to Maple Star Colorado Board 59 8. TERMINATION 59 Termination 59 Effect of Termination 60 Fees and Expenses Following Termination 60 9. INDEMNIFICATION 60 Survival 60 Indemnification 61 Acknowledgement 68 MISCELLANEOUS 69 Notices 69 Expenses of Transaction 70 Entire Agreement 70 Severability 70 Amendment 70 Parties in Interest 70 Assignment 71 Governing Law 71 Consent to Jurisdiction 71 Waiver of Jury Trial 72 Reliance 72 Specific Enforcement 72 No Waiver 72 Negotiation of Agreement 73 Disclosure Schedules 73 Headings 73 Counterparts; Signature 73 INDEX OF EXHIBITS Exhibit A:Certain Accounting Principles Exhibit B:Net Working Capital Calculation Schedule Exhibit C:Form of Escrow Agreement Exhibit D:Membership Interest Assignment and Assumption Agreement Exhibit E:Definition of “Restricted Business” - 3 - MEMBERSHIP INTEREST PURCHASE AGREEMENT THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (as amended or otherwise modified from time to time in accordance with the terms hereof, this “ Agreement ”) is dated and effective as of September 3, 2015 and is entered into by and among The Providence Service Corporation, a Delaware corporation (“
